UNITED STATES COURT OF APPEALS

                           FIFTH CIRCUIT

                            ____________

                            No. 97-40849
                            ____________


          MICHAEL ANDERSON GILBERT,

                               Petitioner-Appellant,

          versus

          W.F. WOODS, Warden; U.S. PAROLE COMMISSION,

                               Respondents-Appellees.


          Appeal from the United States District Court
               for the Southern District of Texas
                          (C-96-CV-204)
                        January 20, 1998

Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Michael Anderson Gilbert, federal prisoner #52595-080, appeals

the district court’s denial of his petition for a writ of habeas

corpus pursuant to 28 U.S.C. § 2241.       He argues that the Parole

Commission’s calculation of his credit for a superior program

achievement (“SPA”) award violated his due process rights. Because

the Parole Commission followed its own regulations and procedures

in issuing its decision, the Parole Commission’s decision did not



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
violate Gilbert’s due process rights.      See Kindred v. Spears, 894
F.2d 1477, 1482 (5th Cir. 1990).

     Gilbert contends that the Parole Commission’s application of

28 C.F.R. § 2.60(f) in its decision violated the Ex Post Facto

Clause because the regulation was enacted after the commission of

his offense.   The SPA award program was not in existence at the

time that Gilbert committed the instant offense.         Because the

Commission has followed the rule set forth in § 2.60(f) from the

time that the SPA award program was enacted, as an interpretive

instruction and later as codified in § 2.60(f), the Commission’s

application of § 2.60(f) to Gilbert did not violate his rights

under the Ex Post Facto Clause.   See Graham v. United States Parole

Comm’n, 629 F.2d 1040, 1043 (5th Cir. 1980) (statute or regulation

violates the Ex Post Facto Clause if it delays parole eligibility).

     Gilbert argues that the Parole Commission’s decision violated

his rights under the Equal Protection Clause because the Commission

treated him differently than a similarly situated inmate.     Because

Gilbert has not alleged or established that the Commission had an

improper motive for its decision, Gilbert has not shown that the

Commission violated his equal protection rights.     See Thompson v.

Patteson, 985 F.2d 202, 207 (5th Cir. 1993).

     Gilbert argues that the district court erred in granting the

respondents’   motion   for   summary   judgment.   Because   Gilbert

acknowledges that there are no disputed facts which would preclude

the grant of summary judgment, he has not shown that the district
court   erred   in   granting   the   respondents’   motion   for   summary

judgment.   See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).

     Gilbert’s motion for a default judgment is DENIED.

AFFIRMED; MOTION FOR DEFAULT JUDGMENT DENIED.